Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations recite “The one or more computer storage media” without prior usage. Examiner believes the limitation is referring to the “One or more non-transitory computer storage media”. Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 8-12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koya (Pub. No. US 2019/0303208) in view of Mullen (Pub. No. US 2019/0391834) in further view of Chen (Pub. No. US 2019/0391844).
Claim 1, Koya teaches “a system for automatically performing runbook operations associated with an application within an application host on a container-based application platform, the system comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor to: access a runbook definition associated with the application ([0021] As used herein, the term "flow plan" refers to an overall definition of a configured, automated process for addressing one or more work functions that may be broken down into one or more discrete "operations." Each operation may include a logical unit of work that may be completed individually with the sum of all logical units of work (i.e., operations) representing the work of the "flow plan." As used herein, a "task flow" represents an individual instance of a flow plan, which may be thought of as a run-time copy of a corresponding flow plan. In one or more embodiments, the work functions for the flow plan may correspond to a variety of enterprise and/or other organization-relation functions. Categories of tasks that relate to enterprise and/or other organization functions include, but are not limited to HR operations, customer service, security protection, enterprise applications, IT management, and/or IT operation.), the runbook definition including at least one trigger event and at least one runbook operation associated with the at least one trigger event ([0038] In one embodiment, utilizing a multi-instance cloud architecture, a customer instance may be configured to utilize an automation system (not shown in FIG. 1) that creates, saves, updates, manages and/or executes flow plans. In particular, the automation system can create and update design-time flow plans and subsequently convert the design-time flow plan into a run-time flow plan for execution. As used herein, the term "design-time flow plan" refers to a flow plan built during the creation phase and prior to being converted (e.g., compiled) by a flow plan builder API. In one embodiment, the design-time flow plan contains one or more trigger instances, action instances, and step instances. A trigger instance refers to a process that initiates when a certain condition or event is met (e.g., a record matching a filter is changed, a timer expires, and an inbound REST call arrives). An action instance refers to one or more step instances (e.g., a sequence of step instances) that processes some defined set of input values to generate a defined set of output values. The action instances can be linked together and along with the trigger instance to form the design-time flow plan. During the flow plan execution phase, the automation system may execute a run-time version of the design-time flow plan (e.g., a task flow) using one or more flow engines. As used herein, the term "run-time flow plan," or simply "task flow," refers to a run-time engine implementation of a flow plan operating during execution phase and after being converted (e.g., compiled) by a flow plan builder API. In one embodiment, the run-time flow plan can be implemented as Java.RTM. Script Object Notation (JSON) document that includes a plurality of definitions. FIG. 3, which is discussed in detail below, illustrates an example of a design-time flow plan and a run-time flow plan.); based on detecting a trigger event of the at least one trigger event, perform, by the runbook operator (i.e. engine),  a runbook operation of the at least one runbook operation that is associated with the detected trigger event ([0021] Step 201: a task master control unit provides an execution instruction of a task to a node agent service unit. [0022] In the present embodiment, a system for task orchestration includes units related to task orchestration, such as the task master control unit, and the node agent service unit. During task orchestration, the task master control unit may be configured to receive a request related to task orchestration sent by a client, the request related to task orchestration including: an identifier of a task related to a module in an application container; provide the execution instruction of the task to the node agent service unit in an auxiliary application container bound to the application container. The auxiliary application container shares a file system with the application container.)”. 
However, Koya may not explicitly teach instantiating a side car container as an environment.
Koya does teach sending tasks to particular environments.
Mullen teaches “add, by the runbook operator, a runbook sidecar container to the application host ([0057] Thereafter, at (5), the worker manager 140 configures and executes a virtual machine instance and sidecars in accordance with the received sidecar configuration. In some embodiments, as described above, the worker manager 140 may obtain sidecar images from a library, such as the sidecar library 130 of FIG. 1, and configure these images in accordance with the configuration. In other embodiments, the worker manager 140 may obtain fully or partially preconfigured sidecars from a warming pool, and may perform additional configurations as needed (e.g., to cause the sidecar to communicate with a particular virtual machine instance). In still further embodiments, the worker manager 140 may obtain multiple virtual machine instances from a warming pool, and may configure some of the instances to execute task code and configure other instances to be sidecars (e.g., by provisioning the sidecar instances with agents that perform auxiliary functions).), wherein the runbook operator (i.e. engine of Koya) is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container ([0067] Thereafter, at (3), the input validation sidecar 606 may provide validated input to the virtual machine instance 604. In some embodiments, the virtual machine instance 604 may be configured to receive input from the input validation sidecar 606. In other embodiments, the sidecar 606 may be configured to transmit processed input to the virtual machine instance 604, and no special configuration is performed on the virtual machine instance 604: Instead, the task code executing on the virtual machine instance 604 simply processes any input it receives, and the configuration of only receiving input from sidecar 606 is transparent to the virtual machine instance 604. In further embodiments, neither the input validation sidecar 606 nor the virtual machine instance 604 may be configured to be aware of the other, and the communication of validated data from the sidecar 606 to the virtual machine instance 604 may be handled by the worker manager 140.); and … whereby the application is maintained based on performance of the runbook operation ([0013] The on-demand code execution system may instantiate virtual machine instances to execute the specified tasks on demand. The on-demand code execution system may further instantiate "sidecar" virtual machine instances, which enable users to control or monitor the execution of a task and the virtual machine instance upon which it executes. Illustratively, a sidecar virtual machine instance (which may be referred to herein as a "sidecar") may implement one or more functions for controlling, securing, filtering, monitoring, or managing the virtual machine instance that executes the task code. By implementing these functions in a sidecar or sidecars, the on-demand code execution system can effectively separate these functions from the virtual machine instances executing task code. The sidecar implementation thus improves efficiency with regard to resource utilization, since (as described in more detail below) the sidecars can be made available only when needed. The sidecar implementation further improves security for individual users, since an attacker who compromises one sidecar does not gain access to the sidecars or virtual machine instances of other users.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mullen with the teachings of Koya in order to provide a system that teaches instantiating an environment. The motivation for applying Mullen teaching with Koya teaching is to provide a system that allows for offloading of task execution for the purposes of maintaining an execution environment. Koya, Mullen are analogous art directed towards processing of tasks. Together Koya, Mullen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mullen with the teachings of Koya by known methods and gained expected results. 
However, the combination may not explicitly teach executing an operator.
Koya does teach executing an engine on a resource for task execution. 
Chen teaches “runbook sidecar container” performs operations via an agent and executing a runbook operator on the application platform based on the accessed runbook definition ([0021] Step 201: a task master control unit provides an execution instruction of a task (i.e. flow provided Koya) to a node agent service unit. [0022] In the present embodiment, a system for task orchestration includes units related to task orchestration, such as the task master control unit, and the node agent service unit. During task orchestration, the task master control unit may be configured to receive a request related to task orchestration sent by a client, the request related to task orchestration including: an identifier of a task related to a module in an application container; provide the execution instruction of the task to the node agent service unit in an auxiliary application container bound to the application container. The auxiliary application container shares a file system with the application container.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Koya, Mullen in order to provide a system that teaches utilizing a container as an environment in Koya. The motivation for applying Chen teaching with Koya, Mullen teaching is to provide a system that allows for offloading of task execution for the purposes of maintaining an execution environment. Koya, Mullen, Chen are analogous art directed towards processing of tasks. Together Koya, Mullen, Chen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Koya, Mullen by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Chen teaches “the system of claim 1, wherein the at least one runbook operation includes at least one of a filesystem manipulation operation ([0027] In the present embodiment, files and data may be organized based on a module granularity, and a hot change may be completed using the auxiliary container. Since it is necessary to support hot update of internal data of the container, a task orchestration unit may be defined as a module granularity smaller than a container granularity. The module mainly corresponds to a specified directory within the container. The auxiliary container is permitted to complete the hot change of the directory and files by sharing a data directory of the application container.), a data backup operation, a data restore operation, a cache clearing operation, an operation for ending the application, an update operation, a configuration operation, an operation for scaling up replicas of the application, an operation for scaling down replicas of the application, or an application state saving operation.” 
Rational to claim 1 is provided here.
Claim 3, the combination teaches the claim, wherein Chen teaches “The system of claim 1, wherein the at least one trigger event includes a scheduled event and wherein detecting the trigger event includes detecting an expiration of a time period associated with the scheduled event ([0046] In some alternative implementations of the present embodiment, when the task is a timed task, a client may initiate the timed task. The client may send a request for creating a timed task to a task master control unit. After receiving the request for creating the timed task, the task master control unit may create the timed task. An execution process of a single timed task may be equivalent to an execution process of a deployment task without a deployment package. The timed task may be triggered once at interval of a preset duration. Timekeeping may be started using an internal timer of a program. The execution process of the timed task is triggered once each time when reaching a moment of triggering the timed task, i.e., at intervals of the preset duration.)”.
Rational to claim 1 is provided here.
Claim 4, the combination teaches the claim, wherein Chen teaches “the system of claim 1, wherein the at least one trigger event includes an alert event and wherein detecting the trigger event includes receiving an alert indicator associated with the alert event from an alert manager associated with the application platform ([0046] In some alternative implementations of the present embodiment, when the task is a timed task, a client may initiate the timed task. The client may send a request for creating a timed task to a task master control unit. After receiving the request for creating the timed task, the task master control unit may create the timed task. An execution process of a single timed task may be equivalent to an execution process of a deployment task without a deployment package. The timed task may be triggered once at interval of a preset duration. Timekeeping may be started using an internal timer of a program. The execution process of the timed task is triggered once each time when reaching a moment of triggering the timed task, i.e., at intervals of the preset duration. [0047] The task master control unit sends an execution instruction of the timed task to a node agent service unit deployed in an auxiliary container bound to an application container of a module related to the timed task at intervals of the preset duration. The task master control unit sends the execution instruction of the timed task to the node agent service unit at intervals of the preset duration. After the node agent service unit acquires the execution instruction of the timed task each time, the node agent service unit may immediately initiate a SSH session to the application container in response to acquiring the execution instruction of the timed task, and execute the command for completing the task to complete the task. The node agent service unit may execute a fault-tolerant logic, such as timeout give-up, or retry after failure. The node agent service unit may synchronize an execution result of the timed task and latest version information of a module related to the timed task after executing the timed task to a state storing unit, i.e., send the execution result of the timed task and the latest version information of the module related to the timed task after executing the timed task to the state storing unit, to store the execution result of the timed task and the latest version information of the module related to the timed task after executing the timed task in the state storing unit.)”.
Rational to claim 1 is provided here.
Claim 6, the combination teaches the claim, wherein Mullen teaches “the system of claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the at least one processor to: receive, via a user interface, user input including trigger event definition data and associated runbook operation definition data; and generate the runbook definition based on formatting the received user input according to a defined runbook definition format ([0066] FIG. 6 depicts an illustrative example of interactions between a virtual machine instance 604 and sidecars 606, 608, and 610. In the illustrated example, at (1), external input is provided to an input validation sidecar 606. The external input may be received from the frontend 120, or in some embodiments from another input source. At (2), the input validation sidecar 606 may validate the external input. For example, the input validation sidecar 606 may sanitize the external input (e.g., by inserting escape characters or removing special characters) or verify that the external input is in a format expected by the task code.)”.
Rational to claim 1 is applied here.
Claim 8, the combination teaches the claim, wherein Chen teaches “the system of claim 1, wherein the container-based application platform is a KUBERNETES platform ([0019] The system for task orchestration may be combined with a container orchestration engine Kubernetes, to provide an enhanced functionality of complex orchestration and scheduling for the container orchestration engine Kubernetes.)”.
Claim 9, “a computerized method for automating runbook operations associated with an application within an application host on a container-based application platform, the method comprising: accessing, by a processor, a runbook definition associated with the application, the runbook definition including at least one trigger event and at least one runbook operation associated with the at least one trigger event; executing, by the processor, a runbook operator on the application platform based on the accessed runbook definition; adding, by the runbook operator, a runbook sidecar container to the application host, wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container; and based on detecting a trigger event of the at least one tigger event, performing, by the runbook operator, via the runbook sidecar container, a runbook operation of the at least one runbook operation that is associated with the detected trigger event, whereby the application is maintained based on performance of the runbook operation” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 10, “the computerized method of claim 9, wherein the at least one runbook operation includes at least one of a filesystem manipulation operation, a data backup operation, a data restore operation, a cache clearing operation, an operation for ending the application, an update operation, a configuration operation, an operation for scaling up replicas of the application, an operation for scaling down replicas of the application, or an application state saving operation” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 11, “the computerized method of claim 9, wherein the at least one trigger event includes a scheduled event and wherein detecting the trigger event includes detecting an expiration of a time period associated with the scheduled event” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 12, “the computerized method of claim 9, wherein the at least one trigger event includes an alert event and wherein detecting the trigger event includes receiving an alert indicator associated with the alert event from an alert manager associated with the application platform” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 14, “the computerized method of claim 9, further comprising: receiving, via a user interface, user input including trigger event definition data and associated runbook operation definition data; and generating the runbook definition based on formatting the received user input according to a defined runbook definition format” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 16, “one or more non-transitory computer storage media having computer-executable instructions for automating runbook operations associated with an application within an application host on a container-based application platform that, upon execution by a processor, cause the processor to at least: access, by the processor, a runbook definition associated with the application, the runbook definition including at least one trigger event and at least one runbook operation associated with the at least one trigger event; execute, by the processor, a runbook operator on the application platform based on the accessed runbook definition; add, by the runbook operator, a runbook sidecar container to the application host, wherein the runbook operator is enabled to perform the at least one runbook operation within the application host via the runbook sidecar container; and based on detecting a trigger event of the at least one trigger event, perform, by the runbook operator, via the runbook sidecar container, a runbook operation of the at least one runbook operation that is associated with the detected trigger event, whereby the application is maintained based on performance of the runbook operation” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, “the one or more computer storage media of claim 16, wherein the at least one runbook operation includes at least one of a filesystem manipulation operation, a data backup operation, a data restore operation, a cache clearing operation, an operation for ending the application, an update operation, a configuration operation, an operation for scaling up replicas of the application, an operation for scaling down replicas of the application, or an application state saving operation” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 18, “the one or more computer storage media of claim 16, wherein the at least one trigger event includes a scheduled event and wherein detecting the trigger event includes detecting is similar to claim 3 and therefore rejected with the same references and citations.
Claim 19, “the one or more computer storage media of claim 16, wherein the at least one trigger event includes an alert event and wherein detecting the trigger event includes receiving an alert indicator associated with the alert event from an alert manager associated with the application platform” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 5, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koya in view of Mullen in view of Chen in further view of Gleyzer (Pub. No. US Pub. No. US 2015/0186181).
Claim 5, the combination may not explicitly teach the limitations.
Gleyzer teaches “the system of claim 1, wherein the at least one trigger event includes a metric threshold event and wherein detecting the trigger event includes detecting that a metric value associated with the application is outside of a threshold range associated with the metric threshold event ([0045] Additionally, the computing system 500 can set a threshold in the flow control mechanism 520, wherein the threshold can regulate the backlog of tasks to be executed in the distributed data grid 501. For example, when the length of the backlog of tasks to be executed in the distributed data grid 501 exceeds the threshold, the distributed data grid 501 can either reject a request for executing said tasks, or reconfigure the tasks to be executed at a later time (i.e., reconfiguring a synchronous task to an asynchronous task).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gleyzer with the teachings of Koya, Mullen, Chen in order to provide a system that teaches trigger events of tasks of Koya. The motivation for applying Gleyzer teaching with Koya, Mullen, Chen teaching is to provide a system that allows for continued execution by rescheduling of tasks. Koya, Mullen, Chen, Gleyzer are analogous art directed towards processing of tasks. Together Koya, Mullen, Chen, Gleyzer teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gleyzer with the teachings of Koya, Mullen, Chen by known methods and gained expected results.
Claim 13, “the computerized method of claim 9, wherein the at least one trigger event includes a metric threshold event and wherein detecting the trigger event includes detecting that a metric value associated with the application is outside of a threshold range associated with the metric threshold event” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 20, “the one or more computer storage media of claim 16, wherein the at least one trigger event includes a metric threshold event and wherein detecting the trigger event includes detecting that a metric value associated with the application is outside of a threshold range associated with the metric threshold event” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koya in view of Mullen in view of Chen in further view of Grossman (Pub. No. US 2019/0294994).
Claim 7, the combination may not explicitly teach the claim.
Grossman teaches “the system of claim 6, wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the at least one processor to: identify at least one event associated with the application based on at least one of runbook pattern data associated with at least one other runbook definition or application- specific data associated with the application; provide the identified at least one event via the user interface as a recommended trigger event for the runbook definition; determine at least one potential runbook operation based on at least one runbook operation pattern associated with a set of established runbook definitions; and provide the at least one potential runbook operation via the user interface as a recommended runbook operation for the runbook definition; wherein receiving user input includes receiving selection data indicating user selection of at least one of the recommended trigger event or the recommended runbook operation; and wherein generating the runbook definition is further based on the received selection data ([0025] In an attempt to address the above issue, command-based recommendation tools have been developed. A typical command-based recommendation tool identifies "unfamiliar" commands that many users that are " similar" to the target user 162 have frequently executed, but that the target user 162 has not previously executed. The command-based recommendation tool can make this identification based on different historical sets of commands associated with the various users. Subsequently, the command-based recommendation tool recommends the unfamiliar commands to the target user 162. The target user 162 can then modify existing workflows or generate new workflows based on the recommendation.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Grossman with the teachings of Koya, Mullen, Chen in order to provide a system that teaches providing recommendation of tasks. The motivation for applying Grossman teaching with Koya, Mullen, Chen teaching is to provide a system that allows for providing suggestions to unfamiliar users. Koya, Mullen, Chen, Grossman are analogous art directed towards processing of tasks. Together Koya, Mullen, Chen, Grossman teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Grossman with the teachings of Koya, Mullen, Chen by known methods and gained expected results. 
Claim 15, “the computerized method of claim 14, further comprising: identifying at least one event associated with the application based on at least one of runbook pattern data associated with at least one other runbook definition or application-specific data associated with the application; providing the identified at least one event via the user interface as a recommended trigger event for the runbook definition; determining at least one potential runbook operation based on at least one runbook operation pattern associated with a set of established runbook definitions; and providing the at least one potential runbook operation via the user interface as a recommended runbook operation for the runbook definition; wherein receiving user input includes receiving selection data indicating user selection of at least one of the recommended trigger event or the recommended runbook operation; and wherein generating the runbook definition is further based on the received selection data” is similar to claim 7 and therefore rejected with the same references and citations. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199